WELLS, Judge.
Although the State has not raised the question, we must consider the appealability of this case. N.C. Gen. Stat. § 15A-1444(e) (1988), in pertinent part, provides:
Except as provided in subsection (al) of this section and G.S. 15A-979, and except when a motion to withdraw a plea of guilty or no contest has been denied, the defendant is not entitled to appellate review as a matter of right when he has entered a plea of guilty or no contest to a criminal charge in the superior court, but he may petition the appellate division for review by writ of certiorari.
None of the exceptions mentioned in G.S. § 15A-1444(e) apply in this case, and defendant is therefore not entitled to appeal as a matter of right from the judgment entered on his plea of guilty.
In his attempted appeal, defendant has challenged the constitutionality of the law under which he was charged. Treating defendant’s attempted appeal as a petition for writ of certiorari, we are not persuaded that defendant has raised a serious constitutional question and in our discretion we deny the writ in this case.
Certiorari denied; appeal dismissed.
Chief Judge HEDRICK and Judge EAGLES concur.